Title: To George Washington from Lord Stirling, 15–17 March 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George

 

My Dear General.
New York March 15[-17]th 1776

On wednesday last I received Mr Moylans letter of the 9th and Immediatly sent forward to Philadelphia the Express who brought it. I communicated the Intelligence to the provincial Convention then Sitting; we have ever since been taking every measure in our power to Secure this place and Long Island in Such a manner as will prevent the enemy from making any Lodgement in either of them. The Convention has very Chearfully & Spiritedly come into every measure I proposed to them as you will See by the Inclosed paper which will best inform you of the Steps we have taken. 370 half barrels of powder arrived here yesterday from Philadelphia for your Camp, but the Casks are in Such a Shattered Condition that one half of it would be lost before it could proceed one hundred miles further, I have therefore Ordered the whole of it to be Started into good Strong light Casks, which will be done by monday next, by which time I hope to have directions from Congress either to Send it forward or detain it at this place, you will by same Inclosed paper see the State of that article in this place.
March 17: I have this evening received dispatches from the Congress by which I find they have Resolved that Eight Thousand men be Ordered for the Defence of this Colony, But as I know the Incomplete State of most of the Regiments ordered for this Service are now in, I am Sure that not one half of them will be here and fit for ⟨S⟩ervice these four or five weeks, I have therefore been obliged to call in some Millitia ⟨(p⟩erhaps two thousand may come) to act in the mean time as fatigue in Carrying ⟨on⟩ the works; I mention this Circumstance that In case the Ministerial Troops do ⟨a⟩ctually leave Boston, it may not be Supposed that the Troops voted are or can be ⟨h⟩ere in any probable time to Oppose them, We have in the whole here at present ⟨b⟩ut about Two thousand men exclusive of the Millitia of the City which may amount to About as many more, the latter have very Chearfully turned out on Fatigue for the last Three days, and we are all hands employed in Fortifying Such posts as were thought most proper by General Lee and myself

after several times viewing the whole ground, on Long Island as well as on this. I am Your most Obedient humble Servant

Stirling,

